Citation Nr: 0416798	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits for hepatitis C pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

The current appeal arose from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO denied entitlement to 
compensation benefits for hepatitis C pursuant to the 
provisions of 38 U.S.C.A. § 1151.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in February 2003; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Additionally, the Board notes that the veteran submitted a 
substantial quantity of medical documentation without waiver 
of initial RO review thereof.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651 (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


